Citation Nr: 1752188	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-28 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from July 2000 to August 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the claim was subsequently transferred to the RO in Chicago, Illinois.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, this matter must be remanded to allow VA to fulfill its duty to assist the Veteran and afford her an opportunity to be heard.

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).  As part of its duties to assist, VA must make reasonable efforts to obtain relevant private records that a claimant adequately identifies.  38 U.S.C. § 5103A(b)(1).  When VA is informed of any potentially relevant private treatment records, VA must seek to obtain the records prior to deciding the case or explain its failure to do so.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board also notes that when relevant evidence is in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain such evidence.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159(c)(2) (2017).

Here, the record indicates that the Veteran has sought VA treatment for numerous service-connected disabilities throughout the course of the instant appeal.  However, the most recent VA treatment records appearing in the record are from April 2013.  A subsequent disability benefits questionnaire regarding the Veteran's service-connected asthma was completed by a VA clinician from the St. Louis VA Medical Center in November 2014, suggesting that the Veteran continued to maintain a treating relationship with VA clinicians at least with respect to her asthma after the most recently dated VA treatment records that appear in the record.  As outstanding VA treatment records addressing the Veteran's service-connected disabilities are relevant to the Board's determination of the extent to which these conditions affect her ability to secure and follow gainful employment, VA must obtain these records and associate them with the claims file.

The Veteran was also afforded a general VA medical examination in September 2014.  The clinician who completed this evaluation noted that the Veteran had been hospitalized for four days in February 2013 at Missouri Baptist Hospital due to complications from her service-connected asthma.  Unfortunately, it does not appear that VA has yet attempted to secure these potentially relevant private treatment records.  

Finally, the Board notes that the Veteran requested a personal hearing before a Decision Review Officer at the St. Louis RO in writing in correspondence received in November 2013.  However, the record does not indicate that she subsequently withdrew the request.  The record is also devoid of any evidence of efforts made by VA to attempt to schedule this personal hearing.  As such, the AOJ should ensure that the Veteran has the opportunity to personally appear and testify before a Decision Review Officer if she so wishes.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Contact the Veteran and ask her to identify any private providers that have treated her service-connected disabilities, to include Missouri Baptist Hospital.  Ask her to authorize release of medical records for each medical provider identified and make reasonable efforts to obtain any records identified.  Associate any records received with the Veteran's claims file.

3.  Contact the Veteran and ask if she still wishes to appear and testify before a Decision Review Officer.  If she still wishes to do so, schedule her for such a hearing.

4.  After ensuring compliance with the above directives, complete any other development deemed necessary.

5.  Thereafter, readjudicate the Veteran's claim.  If the claim is not granted in full, provide the Veteran and her representative a Supplemental Statement of the Case and an appropriate amount of time to respond before returning the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




